
	
		II
		111th CONGRESS
		1st Session
		S. 2846
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the issuance of United States War Bonds to
		  aid in funding of the operations in Iraq and Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 United States War Bonds Act of
			 2009.
		2.PurposeThe purpose of this Act is to authorize the
			 issuance of United States War Bonds to aid in the funding of the operations in
			 Iraq and Afghanistan.
		3.Authorization
			 for the issuance of United States War BondsSection 3102 of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(f)Issuance of
				United States War Bonds
					(1)In
				generalThe Secretary is authorized to issue bonds under this
				section, to be known as United States War Bonds, to aid in the
				funding of the operations in Iraq and Afghanistan.
					(2)FormThe
				bonds authorized by paragraph (1) shall be in such form and denominations, and
				shall be subject to such terms and conditions of issue, conversion, redemption,
				maturation, payment, and rate of interest as the Secretary may
				prescribe.
					.
		
